DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Office Action is responsive to the communications filed on 8 February 2022.  Claims 1-20 are pending.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al. (Hereinafter, Jeong, US 2014/0320425 A1) and further in view of Momchilov et al. (Hereinafter, Momchilov, US 2011/0138295 A1).
Per claim 1, Jeong discloses an electronic device (e.g., mobile terminal 100 as shown in Fig. 1; paragraph [0051]), comprising:
 a display (e.g., display unit 151 as shown in Fig. 1; paragraph [0067); 
one or more processors (e.g., controller 180 as shown in Fig. 1; paragraph [0101]);
 a memory (e.g., memory 160  as shown in Fig. 1; paragraph [0097]); and 
one or more programs, wherein the one or more programs are stored in the memory and configured to be executed by the one or more processors(paragraph [0096]), the one or more programs including instructions for: 
detecting an external device (e.g.,  external terminal 100' as shown in Fig. 5A; paragraph [0155] ), wherein the external device is executing an external application(paragraph [0157], “For example, an application previously installed in the mobile terminal 100 and the external terminal 100' may be activated, and they can be connected to each other in a wireless manner through the wireless communication unit 110. The mobile terminal 100 may pass through a control process of authenticating a device to recognize the external terminal 100' and transmit and receive radio signals through the wireless communication unit 110”.; paragraph [0158]), the external application in a first state (paragraph [0152], “A first status display window 521 configured to display at least one icon indicating information on the operating status of the mobile terminal 100 is formed in the second display region 520. The status display window 521 may be displayed in a bar shape displayed at one edge of the display unit.”);
 receiving a first user input (paragraph [0163], “The controller 180 receives a touch input on the display unit 151 displayed on the notification image 531 (S503 and FIG. 5A(b)). Furthermore, the controller 180 controls the display unit 151 to display a control screen for controlling the event based on the control command (S504 and FIG. 5A(c)).”; paragraph [0171]; Examiner’s Note: As shown in Fig. 5B(a), input is receive on notification image 532);
 in response to receiving the first user input: 
displaying, on the display, a first affordance and a second affordance(e.g., additional information 532 as shown in Fig. 5B(b); paragraph [0174]), wherein the first affordance corresponds to a first recently opened application(e.g., additional  information 532 ‘HI’ message from John ), and wherein the second affordance corresponds to a second recently opened application (e.g., additional  information 532 ‘Class’ calendar entry), the second recently opened application being different from the first recently opened application(paragraph [0270], “Accordingly, the user can use information (application, stored information, etc.) contained in the mobile terminal 100 and external terminal 100' displayed in the first and the second region 510a, 510b, respectively. In addition, information (for example, phone numbers, images, text information, favorite information in a web browser, etc.) stored in the mobile terminal 100 may be displayed.”; Examiner’s Note:  Jeong discloses and area 520 such as shown in Fig. 5B displaying notifications for applications running on an external device. ); 
receiving a second user input (e.g., Step S503 as shown in Fig. 4; paragraph [0163],” The controller 180 receives a touch input on the display unit 151 displayed on the notification image 531 (S503 and FIG. 5A(b)). Furthermore, the controller 180 controls the display unit 151 to display a control screen for controlling the event based on the control command (S504 and FIG. 5A(c)).”); and 
in response to receiving the second user input: 
in accordance with a determination that the second user input corresponds to the first affordance, launching the first recently opened application (e.g., Fig. 5A illustrates in accordance with a determination that the second user input corresponds to the first affordance, launching the first recently opened application; paragraph [0165]);
 in accordance with a determination that the second user input corresponds to the second affordance, launching the second recently opened application (e.g., Fig. 7B illustrates in accordance with a determination that the second user input corresponds to the second affordance, launching the second recently opened application; paragraphs[0195-0198] discloses displaying notifications corresponding to an application executing on an external device.  The user can touch an icon corresponding to the executing application to launch it.); but does not expressly disclose:
 displaying, on the display, a third affordance corresponding to a respective local application and the external application, wherein: 
in accordance with a determination that a first external application has executed on the external device more recently than a second external application has executed on the external device, the third affordance corresponds to a first local application; and
 in accordance with a determination that the second external application has executed on the external device more recently than the first external application has executed on the external device, the third affordance corresponds to a second local application; 
in accordance with a determination that the second user input corresponds to the third affordance and that the third affordance corresponds to the first local application, launching the first local application in a second state corresponding to the first state; and 
in accordance with a determination that the second user input corresponds to the third affordance and that the third affordance corresponds to the second local application, launching the second local application in a third state corresponding to the first state.
Momchilov discloses:
displaying, on the display, a third affordance (e.g., taskbar 226 as shown in Fig. 4D) corresponding to a respective local application and the external application  (e.g., Grouped remote and local  icons 236 as shown in Fig. 4D; Abstract, “ The present disclosure features methods and systems for updating an application-centric interface or dock, generated and displayed by a local computer, with a user interface element representative of a remote application executing on a remote computer to provide integration between remote ("published") applications and their local counterparts. .. “; paragraph [0004]; paragraph [0021], “FIG. 4D is a screen shot depicting one embodiment of grouped icons representing entries generated on a local machine and on a remote machine; …” ), wherein:
 in accordance with a determination that a first external application has executed on the external device more recently than a second external application has executed on the external device, the third affordance corresponds to a first local application (e.g., icon 402 as shown in Figs. 4E-4F; paragraph [0112], “For example, in the screen shot of one such embodiment shown in FIG. 4E, a dock 400 includes an icon 402 of a currently executing local client…”; paragraph [0113] );
 in accordance with a determination that the second external application has executed on the external device more recently than the first external application has executed on the external device, the third affordance corresponds to a second local application(e.g., icon 402 as shown in Figs. 4E-4F; paragraph [0112], “For example, in the screen shot of one such embodiment shown in FIG. 4E, a dock 400 includes an icon 402 of a currently executing local client…”; paragraph [0113] );
in accordance with a determination that the second user input corresponds to the third affordance and that the third affordance corresponds to the first local application, launching the first local application in a second state corresponding to the first state(e.g., Fig. 4C illustrate launching the first local application in a second state corresponding to the first state wherein the icons are ungrouped.; paragraph [0108] ); and 
in accordance with a determination that the second user input corresponds to the third affordance and that the third affordance corresponds to the second local application, launching the second local application in a third state corresponding to the first state (paragraphs [0109-0110] discloses launching applications from  a shortcut.).

It would have been obvious for a person of ordinary skill in the art before the
effective filing date of the claimed invention to use the methods and systems of Momchilov with Jeong’s mobile terminal for updating for  updating an application-centric interface or dock while providing an intuitive user experience  as suggested by Momchilov (paragraph [0003]).
Per claim 2, Jeong and Momchilov disclose the electronic device of claim 1, wherein displaying the third affordance comprises displaying a thumbnail image indicating the external application (Momchilov, e.g., remote application icon 234 as shown in Fig. 4C; paragraph [0108]).
Per claim 3, Jeong and Momchilov disclose the electronic device of claim 1,  wherein the respective local application and the external application have at least one application feature in common (Momchilov, e.g., grouped remote and local icons 236 as shown in Fig. 4D; paragraph [0097]).
Per claim 4, Jeong and Momchilov  disclose the electronic device of claim 1,  wherein the first state of the external application corresponds to a position in a navigation hierarchy of the external application (Jeong, paragraph [0160]; Fig. 5B illustrates wherein the first state of the external application corresponds to a position in a navigation hierarchy of the external application. ).
Per claim 5, Jeong and Momchilov  disclose the electronic device of claim 1,  wherein the first state of the external application corresponds to a location in a document displayed in the external application (Jeong, paragraph [0336]; paragraph [0342]; Fig. 14B illustrates wherein the first state of the external application corresponds to a location in a document displayed in the external application.).
Per claim 6, Jeong and Momchilov  disclose the electronic device of claim 1,   wherein the first state of the external application corresponds to whether a feature of the external application is active(Jeong, paragraph [0336]; paragraph [0342]; Fig. 14B illustrates wherein the first state of the external application corresponds to a location in a document displayed in the external application.).
Per claim 7, Jeong and Momchilov  disclose the electronic device of claim 1,   wherein the respective local application and the external application are versions of the same application (Jeong, paragraph [0342], “FIG. 14B is a conceptual view illustrating a control method of displaying part of the content displayed on the screen information of the external terminal at the same time on the fifth window by changing it.”).
Per claim 8, Jeong and Momchilov  disclose the electronic device of claim 1,   the one or more programs including instructions for: receiving, by the electronic device, application data of the external application(Jeong, Step S501 as shown in Fig. 4; paragraph [0158] ); and displaying the application data via the respective local application(Jeong, Step S504as shown in Fig. 4; paragraph [0163]).
Per claim 9, Jeong and Momchilov  disclose the electronic device of claim 8, wherein the application data represents a portion of a message displayed by the external application(Jeong, paragraphs [0167-0168]), and wherein the one or more programs include instructions for: displaying the portion of the message in the respective local application (Jeong, paragraph [0169]).
Per claim 10, Jeong and Momchilov  disclose the electronic device of claim 8,  wherein the application data represents a portion of a web-page(Jeong, paragraph [0265]), and wherein the one or more programs include instructions for: displaying the portion of the web-page via the respective local application(Jeong, paragraph [0266]).
Per claim 11, Jeong and Momchilov  disclose the electronic device of claim 1, wherein at least one application feature is accessible only from one of the external application and the respective local application(Jeong, paragraphs [0266-0267]).
Per claim 12, Jeong and Momchilov  disclose the electronic device of claim 1, wherein the external application performs at least one application feature (Momchilov, Abstract; paragraph [0002]), and wherein launching the respective local application comprises: displaying an affordance for invoking, wirelessly from the respective local application executing on the electronic device(Jeong, Abstract; paragraph [0010]), an application feature of the external application executing on the external device (Momchilov, paragraph [0108]).
Per claim 13, Jeong and Momchilov  disclose the electronic device of claim 1, wherein the electronic device is a laptop or desktop computer (Jeong, paragraph [0050]).
Per claim 14, Jeong and Momchilov  disclose the electronic device of claim 1,  wherein the electronic device is a tablet computer (Jeong, e.g., mobile terminal 100 as shown in Fig. 5A; paragraph [0050]).
Per claim 15, Jeong and Momchilov  disclose the electronic device of claim 1,  wherein the electronic device is a phone (Jeong,. paragraph [0050]).
Per claim 16, Jeong and Momchilov  disclose the electronic device of claim 1,  wherein the external device is a laptop or desktop computer (Jeong, paragraph [0050]).
Per claim 17, Jeong and Momchilov  disclose the electronic device of claim 1,  wherein the external device is a tablet compute (Jeong, paragraph [0050]).
Per claim 18, Jeong and Momchilov  disclose the electronic device of claim 1,  wherein the external device is a phone (Jeong, paragraph [0050]).
Per claim 19, Jeong discloses a non-transitory computer-readable storage medium (e.g., memory 160  as shown in Fig. 1; paragraph [0097]) storing one or more programs(paragraph [0096]) configured to be executed by one or more processors of an electronic device with a display (e.g., display unit 151 as shown in Fig. 1; paragraph [0067), the one or more programs including instructions for: 
detecting an external device (e.g.,  external terminal 100' as shown in Fig. 5A; paragraph [0155] ), wherein the external device is executing an external application(paragraph [0157], “For example, an application previously installed in the mobile terminal 100 and the external terminal 100' may be activated, and they can be connected to each other in a wireless manner through the wireless communication unit 110. The mobile terminal 100 may pass through a control process of authenticating a device to recognize the external terminal 100' and transmit and receive radio signals through the wireless communication unit 110”.; paragraph [0158]), the external application in a first state (paragraph [0152], “A first status display window 521 configured to display at least one icon indicating information on the operating status of the mobile terminal 100 is formed in the second display region 520. The status display window 521 may be displayed in a bar shape displayed at one edge of the display unit.”);
 receiving a first user input (paragraph [0163], “The controller 180 receives a touch input on the display unit 151 displayed on the notification image 531 (S503 and FIG. 5A(b)). Furthermore, the controller 180 controls the display unit 151 to display a control screen for controlling the event based on the control command (S504 and FIG. 5A(c)).”; paragraph [0171]; Examiner’s Note: As shown in Fig. 5B(a), input is receive on notification image 532);
 in response to receiving the first user input: 
displaying, on the display, a first affordance and a second affordance(e.g., additional information 532 as shown in Fig. 5B(b); paragraph [0174]), wherein the first affordance corresponds to a first recently opened application(e.g., additional  information 532 ‘HI’ message from John ), and wherein the second affordance corresponds to a second recently opened application (e.g., additional  information 532 ‘Class’ calendar entry), the second recently opened application being different from the first recently opened application(paragraph [0270], “Accordingly, the user can use information (application, stored information, etc.) contained in the mobile terminal 100 and external terminal 100' displayed in the first and the second region 510a, 510b, respectively. In addition, information (for example, phone numbers, images, text information, favorite information in a web browser, etc.) stored in the mobile terminal 100 may be displayed.”; Examiner’s Note:  Jeong discloses and area 520 such as shown in Fig. 5B displaying notifications for applications running on an external device. ); 
receiving a second user input (e.g., Step S503 as shown in Fig. 4; paragraph [0163],” The controller 180 receives a touch input on the display unit 151 displayed on the notification image 531 (S503 and FIG. 5A(b)). Furthermore, the controller 180 controls the display unit 151 to display a control screen for controlling the event based on the control command (S504 and FIG. 5A(c)).”); and 
in response to receiving the second user input: 
in accordance with a determination that the second user input corresponds to the first affordance, launching the first recently opened application (e.g., Fig. 5A illustrates in accordance with a determination that the second user input corresponds to the first affordance, launching the first recently opened application; paragraph [0165]);
 in accordance with a determination that the second user input corresponds to the second affordance, launching the second recently opened application (e.g., Fig. 7B illustrates in accordance with a determination that the second user input corresponds to the second affordance, launching the second recently opened application; paragraphs[0195-0198] discloses displaying notifications corresponding to an application executing on an external device.  The user can touch an icon corresponding to the executing application to launch it.); but does not expressly disclose:
 displaying, on the display, a third affordance corresponding to a respective local application and the external application, wherein: 
in accordance with a determination that a first external application has executed on the external device more recently than a second external application has executed on the external device, the third affordance corresponds to a first local application; and
 in accordance with a determination that the second external application has executed on the external device more recently than the first external application has executed on the external device, the third affordance corresponds to a second local application; 
in accordance with a determination that the second user input corresponds to the third affordance and that the third affordance corresponds to the first local application, launching the first local application in a second state corresponding to the first state; and 
in accordance with a determination that the second user input corresponds to the third affordance and that the third affordance corresponds to the second local application, launching the second local application in a third state corresponding to the first state.
Momchilov discloses:
displaying, on the display, a third affordance (e.g., taskbar 226 as shown in Fig. 4D) corresponding to a respective local application and the external application  (e.g., Grouped remote and local  icons 236 as shown in Fig. 4D; Abstract, “ The present disclosure features methods and systems for updating an application-centric interface or dock, generated and displayed by a local computer, with a user interface element representative of a remote application executing on a remote computer to provide integration between remote ("published") applications and their local counterparts. .. “; paragraph [0004]; paragraph [0021], “FIG. 4D is a screen shot depicting one embodiment of grouped icons representing entries generated on a local machine and on a remote machine; …” ), wherein:
 in accordance with a determination that a first external application has executed on the external device more recently than a second external application has executed on the external device, the third affordance corresponds to a first local application (e.g., icon 402 as shown in Figs. 4E-4F; paragraph [0112], “For example, in the screen shot of one such embodiment shown in FIG. 4E, a dock 400 includes an icon 402 of a currently executing local client…”; paragraph [0113] );
 in accordance with a determination that the second external application has executed on the external device more recently than the first external application has executed on the external device, the third affordance corresponds to a second local application(e.g., icon 402 as shown in Figs. 4E-4F; paragraph [0112], “For example, in the screen shot of one such embodiment shown in FIG. 4E, a dock 400 includes an icon 402 of a currently executing local client…”; paragraph [0113] );
in accordance with a determination that the second user input corresponds to the third affordance and that the third affordance corresponds to the first local application, launching the first local application in a second state corresponding to the first state(e.g., Fig. 4C illustrate launching the first local application in a second state corresponding to the first state wherein the icons are ungrouped.; paragraph [0108] ); and 
in accordance with a determination that the second user input corresponds to the third affordance and that the third affordance corresponds to the second local application, launching the second local application in a third state corresponding to the first state (paragraphs [0109-0110] discloses launching applications from  a shortcut.).

It would have been obvious for a person of ordinary skill in the art before the
effective filing date of the claimed invention to use the methods and systems of Momchilov with Jeong’s mobile terminal for updating for  updating an application-centric interface or dock while providing an intuitive user experience  as suggested by Momchilov (paragraph [0003]).
Per claim 20, Jeong discloses a method, comprising: 
at an electronic device having a display: 
detecting an external device (e.g.,  external terminal 100' as shown in Fig. 5A; paragraph [0155] ), wherein the external device is executing an external application(paragraph [0157], “For example, an application previously installed in the mobile terminal 100 and the external terminal 100' may be activated, and they can be connected to each other in a wireless manner through the wireless communication unit 110. The mobile terminal 100 may pass through a control process of authenticating a device to recognize the external terminal 100' and transmit and receive radio signals through the wireless communication unit 110”.; paragraph [0158]), the external application in a first state (paragraph [0152], “A first status display window 521 configured to display at least one icon indicating information on the operating status of the mobile terminal 100 is formed in the second display region 520. The status display window 521 may be displayed in a bar shape displayed at one edge of the display unit.”);
 receiving a first user input (paragraph [0163], “The controller 180 receives a touch input on the display unit 151 displayed on the notification image 531 (S503 and FIG. 5A(b)). Furthermore, the controller 180 controls the display unit 151 to display a control screen for controlling the event based on the control command (S504 and FIG. 5A(c)).”; paragraph [0171]; Examiner’s Note: As shown in Fig. 5B(a), input is receive on notification image 532);
 in response to receiving the first user input: 
displaying, on the display, a first affordance and a second affordance(e.g., additional information 532 as shown in Fig. 5B(b); paragraph [0174]), wherein the first affordance corresponds to a first recently opened application(e.g., additional  information 532 ‘HI’ message from John ), and wherein the second affordance corresponds to a second recently opened application (e.g., additional  information 532 ‘Class’ calendar entry), the second recently opened application being different from the first recently opened application(paragraph [0270], “Accordingly, the user can use information (application, stored information, etc.) contained in the mobile terminal 100 and external terminal 100' displayed in the first and the second region 510a, 510b, respectively. In addition, information (for example, phone numbers, images, text information, favorite information in a web browser, etc.) stored in the mobile terminal 100 may be displayed.”; Examiner’s Note:  Jeong discloses and area 520 such as shown in Fig. 5B displaying notifications for applications running on an external device. ); 
receiving a second user input (e.g., Step S503 as shown in Fig. 4; paragraph [0163],” The controller 180 receives a touch input on the display unit 151 displayed on the notification image 531 (S503 and FIG. 5A(b)). Furthermore, the controller 180 controls the display unit 151 to display a control screen for controlling the event based on the control command (S504 and FIG. 5A(c)).”); and 
in response to receiving the second user input: 
in accordance with a determination that the second user input corresponds to the first affordance, launching the first recently opened application (e.g., Fig. 5A illustrates in accordance with a determination that the second user input corresponds to the first affordance, launching the first recently opened application; paragraph [0165]);
 in accordance with a determination that the second user input corresponds to the second affordance, launching the second recently opened application (e.g., Fig. 7B illustrates in accordance with a determination that the second user input corresponds to the second affordance, launching the second recently opened application; paragraphs[0195-0198] discloses displaying notifications corresponding to an application executing on an external device.  The user can touch an icon corresponding to the executing application to launch it.); but does not expressly disclose:
 displaying, on the display, a third affordance corresponding to a respective local application and the external application, wherein: 
in accordance with a determination that a first external application has executed on the external device more recently than a second external application has executed on the external device, the third affordance corresponds to a first local application; and
 in accordance with a determination that the second external application has executed on the external device more recently than the first external application has executed on the external device, the third affordance corresponds to a second local application; 
in accordance with a determination that the second user input corresponds to the third affordance and that the third affordance corresponds to the first local application, launching the first local application in a second state corresponding to the first state; and 
in accordance with a determination that the second user input corresponds to the third affordance and that the third affordance corresponds to the second local application, launching the second local application in a third state corresponding to the first state.
Momchilov discloses:
displaying, on the display, a third affordance (e.g., taskbar 226 as shown in Fig. 4D) corresponding to a respective local application and the external application  (e.g., Grouped remote and local  icons 236 as shown in Fig. 4D; Abstract, “ The present disclosure features methods and systems for updating an application-centric interface or dock, generated and displayed by a local computer, with a user interface element representative of a remote application executing on a remote computer to provide integration between remote ("published") applications and their local counterparts. .. “; paragraph [0004]; paragraph [0021], “FIG. 4D is a screen shot depicting one embodiment of grouped icons representing entries generated on a local machine and on a remote machine; …” ), wherein:
 in accordance with a determination that a first external application has executed on the external device more recently than a second external application has executed on the external device, the third affordance corresponds to a first local application (e.g., icon 402 as shown in Figs. 4E-4F; paragraph [0112], “For example, in the screen shot of one such embodiment shown in FIG. 4E, a dock 400 includes an icon 402 of a currently executing local client…”; paragraph [0113] );
 in accordance with a determination that the second external application has executed on the external device more recently than the first external application has executed on the external device, the third affordance corresponds to a second local application(e.g., icon 402 as shown in Figs. 4E-4F; paragraph [0112], “For example, in the screen shot of one such embodiment shown in FIG. 4E, a dock 400 includes an icon 402 of a currently executing local client…”; paragraph [0113] );
in accordance with a determination that the second user input corresponds to the third affordance and that the third affordance corresponds to the first local application, launching the first local application in a second state corresponding to the first state(e.g., Fig. 4C illustrate launching the first local application in a second state corresponding to the first state wherein the icons are ungrouped.; paragraph [0108] ); and 
in accordance with a determination that the second user input corresponds to the third affordance and that the third affordance corresponds to the second local application, launching the second local application in a third state corresponding to the first state (paragraphs [0109-0110] discloses launching applications from  a shortcut.).

It would have been obvious for a person of ordinary skill in the art before the
effective filing date of the claimed invention to use the methods and systems of Momchilov with Jeong’s mobile terminal for updating for  updating an application-centric interface or dock while providing an intuitive user experience  as suggested by Momchilov (paragraph [0003]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRIN HOPE whose telephone number is (571)270-5079. The examiner can normally be reached Mon-Thr - 7-4:30, Fri - 7-3:30, Alt. Fri Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu D Vu can be reached on (571)272-4057. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




DARRIN HOPE
Examiner
Art Unit 2173


   /TADESSE HAILU/   Primary Examiner, Art Unit 2173